J-S22013-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: H.G. AND J.G., MINOR                     IN THE SUPERIOR COURT OF
CHILDREN,                                             PENNSYLVANIA

                            Appellees



APPEAL OF: LYCOMING COUNTY
CHILDREN AND YOUTH

                                                    No. 2014 MDA 2016


                Appeal from the Order Entered October 20, 2016
               In the Court of Common Pleas of Lycoming County
                         Orphans' Court at No(s): 6520


BEFORE: SHOGAN, MOULTON, and PLATT,* JJ.

MEMORANDUM BY SHOGAN, J.:                              FILED MAY 11, 2017

       Lycoming County Children and Youth Services (“the Agency”) appeals

from the October 20, 2016 order denying its petition for the involuntary

termination of parental rights of K.D. (“Mother”) and P.G. (“Father”) to their

sons, H.G., born in May of 2007, and J.G., born in October of 2008

(collectively, “the Children”). Upon careful review, we reverse and remand.

       On September 12, 2016, the Agency filed a petition for the involuntary

termination of Mother’s and Father’s parental rights pursuant to 23 Pa.C.S.

§ 2511(a)(1), (2), (5), (8), and (b). The orphans’ court conducted a hearing


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S22013-17


on October 6, 2016,1 at which time H.G. was nine years old and in the fourth

grade. J.G. was nearly eight years old and in the second grade.

       In its opinion accompanying the subject order, the orphans’ court set

forth its factual findings, which the testimonial evidence supports. 2 Orphans’

Court Opinion, 10/20/16, at 1–12. As such, we adopt them herein.

       By way of background, the Agency opened in-home services for

Mother and the Children in 2014 due to their transient housing and the

Children’s school truancy.         Orphans’ Court Opinion, 10/20/16, at 2.   In

August of 2015, after Mother become homeless, the Agency made an

unsuccessful attempt to locate Father. Id.; N.T., 10/6/16, at 80, 117, 124.

On September 6, 2015, Mother voluntarily placed the Children in the




____________________________________________


1
    The notes of testimony from the termination hearing consist of two
separate transcripts, the second of which includes additional testimony of
the Agency caseworker, Jacqueline Hummer, and Father. We designate this
transcript as “N.T., 10/6/16 (Part 2).”
2
    During the hearing, Mother was represented by counsel, but Mother,
without explanation, failed to attend. Father testified on his own behalf via
telephone from the State of New York, where he was then residing in a
supportive living residence for substance abuse treatment. The Agency
presented the testimony of the following witnesses: Rhonda Jennings,
assistant director at Saving Grace homeless shelter; Steve Salvatori,
counselor and intake worker at Genesis House; Tammy Bradley, the Agency
outreach worker; Laurel Spencer, executive director at family life services at
Diakon; Karen Schooley, visitation caseworker; Jacqueline Hummer, the
Agency caseworker; and Bruce Anderson, licensed psychologist at
Lycoming/Clinton Joinder Board.



                                           -2-
J-S22013-17


Agency’s custody.3 Orphans’ Court Opinion, 10/20/16, at 3. The orphans’

court adjudicated them dependent on October 6, 2015. Id.

       The Agency established permanency goals of reunification for the

Children. Mother was required to secure stable housing; follow through on

recommendations for drug and alcohol counseling; provide proof of

employment; attend medical appointments for the Children; and participate

in visits with the Children. N.T., 10/6/16, at 125, 130–133.

       Following additional searches for Father, the Agency made contact with

him on January 27, 2016, by telephone, from the State of New York. N.T.,

10/6/16, at 73, 117.        The Agency spoke to Father again by telephone on

February 12, 2016, June 29, 2016, and July 5, 2016. Id. at 74–75. During

the conversation in June, Father advised he was residing in a halfway house

in New York.      Id.    In addition, the Agency communicated with Father in

writing on multiple occasions.        Id. at 76, 119.   In total, Father had three

different residences from the time the Agency located him through the time

of the subject proceedings, but none was suitable for the Children.         Id. at

121–122. At the time of the subject proceedings, Father had not seen the

____________________________________________


3
  In addition, Mother voluntarily placed her two daughters, who are the
Children’s younger half-sisters.    N.T., 10/6/16, at 46.      The Agency’s
caseworker, Ms. Hummer, testified, “services were discontinued [with
respect to Mother’s daughters] due to [their] father obtaining custody.”
N.T., 10/6/16 (Part 2), at 3. As such, Mother’s daughters are not subjects of
this appeal.




                                           -3-
J-S22013-17


Children since April of 2009, when J.G. was six months old, and H.G. was

nearly two years old. N.T., 10/6/16 (Part 2), at 34.

     For approximately the first month of their placement, the Children

resided together in a foster home. In October of 2015, the Agency placed

them in kinship care with their maternal grandfather and his wife.     N.T.,

10/6/16, at 124-125; N.T., 10/6/16 (Part 2), at 13. On July 7, 2016, three

months before the subject proceedings, the Children were removed from

kinship care to their current “foster-to-adopt” home.   N.T., 10/6/16, at 7;

N.T., 10/6/16 (Part 2), at 13. It is undisputed that the Children’s current

foster parents were then considering adopting them, but had not yet

committed to doing so.

     From the time of their placement in September of 2015, until April 11,

2016, the Agency provided Mother visits with the Children four times per

week for two hours.       N.T., 10/6/16, at 46, 50.     Because of Mother’s

inconsistent attendance, the visits were reduced to two times per week. Id.

at 51. On September 7, 2016, the visits were reduced to one time per week

due to Mother’s inconsistent attendance, which the court found had a

detrimental effect on the Children. Id. at 51–52.

     At the conclusion of the testimonial evidence, the parties, through

counsel, and the Guardian ad Litem (“GAL”) made closing arguments on the

record in open court.    N.T., 10/6/16 (Part 2), at 40–56.   The GAL agreed

with the Agency that Father’s parental rights should be terminated pursuant


                                    -4-
J-S22013-17


to 23 Pa.C.S. § 2511(a) and (b).    Id. at 54. With respect to Mother, the

GAL agreed with the Agency that Mother’s conduct warranted termination

pursuant to 23 Pa.C.S. § 2511(a).      Id. at 56.   The GAL disagreed that

Mother’s parental rights should be terminated pursuant to 23 Pa.C.S. §

2511(b). Id. at 54–57.

      By opinion and order filed October 20, 2016, the orphans’ court denied

the petition for the involuntary termination of Mother’s and Father’s parental

rights.   In doing so, with respect to 23 Pa.C.S. § 2511(a)(1) and (2), the

court concluded that the Agency demonstrated that the conduct of Mother

and Father warranted termination. Orphans’ Opinion, 10/20/16, at 13–18.

With respect to 23 Pa.C.S. § 2511(a)(5) and (8), the orphans’ court

concluded that the Agency demonstrated all of the elements as applied to

Mother, with the exception that terminating her parental rights best served

the needs and welfare of the Children. Id. at 21. The orphans’ court opined

that the Agency demonstrated all of the elements of 23 Pa.C.S. § 2511(a)(5)

and (8) as applied to Father. Id. at 26, ¶ 3.

      Regarding 23 Pa.C.S. § 2511(b), the orphans’ court ruled that the

Agency did not satisfy its burden of proof for the involuntary termination of

Mother’s parental rights.   Trial Court Opinion, 10/20/16, at 22–25.      The

orphans’ court determined that the Agency satisfied its burden of proof with

respect to Father pursuant to Section 2511(b). However, the orphans’ court

denied the Agency’s request to involuntarily terminate Father’s parental


                                    -5-
J-S22013-17


rights “unless and until the parental rights of [Mother] are also terminated.”

Id. at 27, ¶ 5.

      The Agency timely filed a notice of appeal and a concise statement of

errors complained of on appeal pursuant to Pennsylvania Rule of Appellate

Procedure 1925(a)(2)(i) and (b).     In compliance with Rule 1925(a), the

orphans’ court referred this Court to its opinion accompanying the subject

order.   Orphans’ Court Opinion, 12/21/16 (citing Orphans’ Court Opinion

10/20/16).

      On appeal, the Agency presents the following issues for our review:

      1. The [orphans’] court abused its discretion and/or erred as a
      matter of law when it found that the Agency . . . did not
      establish by clear and convincing evidence that termination of
      Mother’s parental rights would best serve the needs and welfare
      of the Children . . . at this time pursuant to 23 Pa.C.S.A. §
      2511(a)(5).

      2. The [orphans’] court abused its discretion and/or erred as a
      matter of law when it found that the Agency . . . did not
      establish by clear and convincing evidence that termination of
      Mother’s parental rights would best serve the needs and welfare
      of the Children . . . at this time pursuant to 23 Pa.C.S.A. §
      2511(a)(8).

      3. The [orphans’] court abused its discretion and/or erred as a
      matter of law when it found that the Agency . . . did not
      establish by clear and convincing evidence that the
      developmental, physical and emotional needs and welfare of the
      Children . . . will best be served by termination of Mother’s
      parental rights at this time pursuant to 23 Pa.C.S.A. § 2511(b).

      4. The [orphans’] court abused its discretion and/or erred as a
      matter of law when it declined to terminate the parental rights of
      the father . . . unless and until the Mother’s parental rights are
      also terminated.


                                    -6-
J-S22013-17


Agency’s Brief at 3 (full capitalization omitted).4

       Our standard of review is as follows:

       The standard of review in termination of parental rights cases
       requires appellate courts to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record. If the factual findings are supported, appellate
       courts review to determine if the trial court made an error of law
       or abused its discretion. A decision may be reversed for an
       abuse of discretion only upon demonstration of manifest
       unreasonableness, partiality, prejudice, bias, or ill-will. The trial
       court’s decision, however, should not be reversed merely
       because the record would support a different result. We have
       previously emphasized our deference to trial courts that often
       have first-hand observations of the parties spanning multiple
       hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

       Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S. §§ 2101–2938, which requires a bifurcated

analysis.

       Initially, the focus is on the conduct of the parent. The party
       seeking termination must prove by clear and convincing
       evidence that the parent’s conduct satisfies the statutory
       grounds for termination delineated in Section 2511(a). Only if
       the court determines that the parent’s conduct warrants
       termination of his or her parental rights does the court engage in
       the second part of the analysis pursuant to Section 2511(b):
____________________________________________


4
  The Pennsylvania Rules of Appellate Procedure regarding the content of
briefs provide, “Each question shall be followed by an answer stating simply
whether the court . . . agreed, disagreed, did not answer, or did not address
the question. . . .” Pa.R.A.P. 2116(a). In its appellate brief, the Agency’s
statement of questions involved is deficient in that it consists of declaratory
sentences that cannot be followed by answers.



                                           -7-
J-S22013-17


     determination of the needs and welfare of the child under the
     standard of best interests of the child. One major aspect of the
     needs and welfare analysis concerns the nature and status of the
     emotional bond between parent and child, with close attention
     paid to the effect on the child of permanently severing any such
     bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

     The relevant provisions of section 2511 are as follows:

     (a) General Rule.—The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

           (1) The parent by conduct continuing for a period of
           at least six months immediately preceding the filing
           of the petition either has evidenced a settled purpose
           of relinquishing parental claim to a child or has
           refused or failed to perform parental duties.

           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child
           to be without essential parental care, control or
           subsistence necessary for his physical or mental
           well-being and the conditions and causes of the
           incapacity, abuse, neglect or refusal cannot or will
           not be remedied by the parent.

                                  * * *

           (5) The child has been removed from the care of the
           parent by the court or under a voluntary agreement
           with an agency for a period of at least six months,
           the conditions which led to the removal or placement
           of the child continue to exist, the parent cannot or
           will not remedy those conditions within a reasonable
           period of time, the services or assistance reasonably
           available to the parent are not likely to remedy the
           conditions which led to the removal or placement of
           the child within a reasonable period of time and
           termination of the parental rights would best serve
           the needs and welfare of the child.


                                   -8-
J-S22013-17


                                   * * *

           (8) The child has been removed from the care of the
           parent by the court or under a voluntary agreement
           with an agency, 12 months or more have elapsed
           from the date of removal or placement, the
           conditions which led to the removal or placement of
           the child continue to exist and termination of
           parental rights would best serve the needs and
           welfare of the child.

                                   * * *

     (b) Other considerations.―The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(1), (2), (5), (8), (b).   We need only agree with the

orphans’ court as to any one subsection of Section 2511(a), as well as

Section 2511(b), in order to affirm an involuntary termination order. In re

B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc).

     In this case, the Agency states that the orphans’ court correctly

concluded that Mother’s and Father’s conduct warrants termination pursuant

to Section 2511(a)(1) and (2).      Agency’s Brief at 10; Orphans’ Court

Opinion, 10/20/16, at 15–16, 18.     Indeed, upon review, we conclude that

the evidence overwhelmingly supports the decision of the orphans’ court

pursuant to those subsections. As such, we need not review the Agency’s

                                    -9-
J-S22013-17


first and second issues, which involve the court’s decision regarding Section

2511(a)(5) and (8).

       In its third issue on appeal, the Agency argues that the orphans’ court

abused its discretion and/or committed an error of law in failing to

involuntarily    terminate     Mother’s    parental   rights   pursuant   to   Section

2511(b).5 Specifically, the Agency argues that the orphans’ court erred in

concluding that terminating Mother’s parental rights would not serve the

needs and welfare of the Children because their foster parents “have not

made a firm commitment to adopt” them. Agency’s Brief at 10; Orphans’

Court Opinion, 10/20/16, at 25. Upon review, we are constrained to agree.

       With respect to Section 2511(b), this Court has stated that trial courts

“must ... discern the nature and status of the parent-child bond, with utmost

attention to the effect on the child of permanently severing that bond.” In

re C.M.S., 884 A.2d 1284, 1287 (Pa. Super. 2005) (citation omitted). We

have further explained as follows:
____________________________________________


5
   We note that the Agency’s argument fails to comply with the rule of
appellate procedure that provides as follows:

       The argument shall be divided into as many parts as there are
       questions to be argued; and shall have at the head of each part
       -- in distinctive type or in type of distinctively displayed -- the
       particular point treated therein, followed by such discussion and
       citation of authorities as are deemed pertinent.

Pa.R.A.P. 2119. The Agency’s argument consists of four pages with one
heading and is not divided into any parts. Because this violation does not
hamper our review, we shall consider the merits of the Agency’s arguments.



                                          - 10 -
J-S22013-17


      While a parent’s emotional bond with his or her child is a major
      aspect of the subsection 2511(b) best-interest analysis, it is
      nonetheless only one of many factors to be considered by the
      court when determining what is in the best interest of the child.
      In re K.K.R.S., 958 A.2d 529, 533–536 (Pa. Super. 2008). The
      mere existence of an emotional bond does not preclude the
      termination of parental rights. See In re T.D., 949 A.2d 910
      (Pa. Super. 2008) (trial court’s decision to terminate parents’
      parental rights was affirmed where court balanced strong
      emotional bond against parents’ inability to serve needs of
      child). Rather, the orphans’ court must examine the status of
      the bond to determine whether its termination “would destroy an
      existing, necessary and beneficial relationship.” In re Adoption
      of T.B.B., 835 A.2d 387, 397 (Pa. Super. 2003).           As we
      explained in In re A.S., 11 A.3d 473, 483 (Pa. Super. 2010),

            in addition to a bond examination, the trial court can
            equally emphasize the safety needs of the child, and
            should also consider the intangibles, such as the
            love, comfort, security, and stability the child might
            have with the foster parent. Additionally, this Court
            stated that the trial court should consider the
            importance of continuity of relationships and whether
            any existing parent-child bond can be severed
            without detrimental effects on the child.

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011).

      In In re T.S.M., our Supreme Court recognized that:

      the Adoption Act specifically provides that a pending adoption is
      not a prerequisite to termination of parental rights involving
      agencies. . . : “If the petitioner is an agency it shall not be
      required to aver that an adoption is presently contemplated nor
      that a person with a present intention to adopt exists.” 23
      Pa.C.S. § 2512(b).

In re T.S.M., 71 A.3d at 268.      Further, the T.S.M. Court recognized that

“termination may improve the likelihood of finding an adoptive home.

Indeed, in some cases, a child’s bond with a parent, who has proven

incapable of caring for the child, may impede the child’s ability to attach to a

                                     - 11 -
J-S22013-17


pre-adoptive family who can provide the needed care and stability.”          Id.

(citations omitted). In addition, the T.S.M. Court directed that, in weighing

the bond considerations pursuant to Section 2511(b), “courts must keep the

ticking clock of childhood ever in mind.” Id. at 269. The Court observed,

“Children are young for a scant number of years, and we have an obligation

to see to their healthy development quickly. When courts fail . . . the result,

all too often, is catastrophically maladjusted children.” Id.

      The T.S.M. Court reversed this Court’s decision that affirmed the trial

court’s order denying the involuntary termination of the mother’s parental

rights.   In that case, the record evidence revealed that the mother’s five

children had unhealthy emotional bonds with her. Further, the children had

behavioral problems. At the time of the termination hearing, only one of the

children had a committed pre-adoptive placement. The remaining children

had foster parents who were willing only to consider adoption. In reversing,

our Supreme Court concluded, “[T]he denial of termination merely prolonged

and, indeed, exacerbated the harm suffered by the children.” In re T.S.M.,
71 A.3d at 270. The Court held as follows:

      In relying upon the mere existence of the bond between
      [m]other and the children, the trial court failed to recognize the
      substantial, possibly permanent, damage done to these children
      by the prolonged, unhealthy, pathological bond with [m]other,
      especially as it affected the children’s ability to form attachments
      to foster families who could have provided the necessary love,
      care and stability that these children have so needed for the past
      decade. We conclude without hesitation that it best serves their
      needs and welfare to sever their bond with [m]other


                                     - 12 -
J-S22013-17


     permanently, in order to permit them to be placed forthwith into
     healthy, permanent homes.

Id. at 271.

     Turning to the merits of the Agency’s third issue, the orphans’ court

found as follows in its opinion accompanying the subject order:

           Mother has cooperated on a fairly limited basis with the
     Agency, and has done very little work towards reunification with
     her children through the Agency. At the present time, the
     [c]ourt holds very little confidence in Mother that she will, in the
     future, cooperate with the Agency to maintain stable housing
     and employment and maintain consistent contact with the
     [C]hildren.    Additionally, the [c]ourt has significant concerns
     that Mother will continue to struggle with addiction issues and
     not be open to formal out-patient treatment and counseling. . . .

Orphans’ Court Opinion, 10/20/16, at 20. Nevertheless, the orphans’ court

concluded that the Agency did not prove by clear and convincing evidence

that terminating Mother’s parental rights would best serve the Children’s

needs and welfare. Id. at 25. In doing so, the orphans’ court relied on the

testimony of Bruce Anderson, M.A., licensed psychologist.         The orphans’

court opined:

     Mr. Anderson noted that, should Mother’s parental rights be
     terminated, the [C]hildren will experience a period of mourning
     and sadness. However, he felt that they should be able to
     recover emotionally from that as long as they are living in a
     stable and loving home environment.          While the [C]hildren
     appear to be adjusting well in their current resource home, and
     the resource parents are working on getting the [C]hildren more
     active and involved in therapies and services to control their
     behavior, they have not fully committed at this time to adopting
     the [C]hildren. This [c]ourt has serious concerns about
     terminating Mother’s parental rights when there is no permanent
     option for the [C]hildren to be transitioned into immediately.


                                    - 13 -
J-S22013-17


Id. at 23–24 (emphasis in original).

      To the extent that the orphans’ court denied the Agency’s request to

terminate Mother’s parental rights pursuant to Section 2511(b) because the

Children’s foster parents had not yet committed to adoption, we conclude

that the court committed an error of law. See 23 Pa.C.S. § 2512(b) (“If the

petitioner is an agency it shall not be required to aver that an adoption is

presently contemplated nor that a person with a present intention to adopt

exists”); In re T.S.M., 71 A.3d at 268.       In addition, for the reasons that

follow, we conclude that the orphans’ court abused its discretion in failing to

terminate Mother’s parental rights pursuant to Section 2511(b).

      Mr. Anderson testified that the Agency first retained him with respect

to this family in May of 2014, when the Children were in Mother’s custody

and the Agency was providing in-home services.          N.T., 10/6/16, at 86.

Specifically, at that time, the Agency requested that he perform a

psychological evaluation of the younger child, J.G., who was five years old

and in kindergarten. Mr. Anderson testified that J.G. “was exhibiting pretty

significant behavior problems and the evaluation was requested to generate

recommendations for treatment. . . .” Id. Mr. Anderson diagnosed J.G. with

disruptive   behavior   disorder,   and      he   recommended    “wrap-around

therapeutic services” for J.G. Id. at 86–87.

      Mr. Anderson performed a second evaluation of J.G. on November 5,

2015, at which time he was in kinship care, and his behavioral problems


                                    - 14 -
J-S22013-17


continued both at home and in school. J.G. was in first grade and behind

academically.    N.T., 10/6/16, at 88.      Mr. Anderson diagnosed J.G. with

oppositional    defiant   disorder   and   again   recommended   wrap-around

therapeutic services. Id.

      On April 18, 2016, Mr. Anderson conducted a psychological evaluation

of H.G., at which time he was in kinship care along with J.G. Mr. Anderson

recommended outpatient counseling for H.G., which he testified was less

intensive than the wrap-around therapeutic services recommended for J.G.

N.T., 10/6/16, at 91.       Finally, Mr. Anderson performed a psychological

evaluation of both H.G. and J.G. on August 15, 2016, less than two months

before the subject proceedings.       The purpose of the evaluation was to

determine “what kind of a bond does exist between the boys and [Mother].”

Id. at 92–93.     Mr. Anderson determined that “[t]he boys clearly are still

emotionally bonded to the Mother.” Id. at 93. Further, he testified on direct

examination as follows:

      Q. Did you come to a conclusion as to what affect [sic] it would
      have on [J.G.] and [H.G.] if Mother’s parental rights were
      terminated?

      A. Yes. . . . [T]here will be a grieving process that they will
      need to be helped through. I believe they will be able to
      overcome that with living in the proper home with the kind of
      nurturance and care that they should get if they [are to] get past
      that pain and go on and be stable people in the future. So . . .
      they’ll have some pain, but I believe they will be able to get
      through it.

Id. at 96.   Mr. Anderson continued:


                                      - 15 -
J-S22013-17


      Q. Do you have an opinion on whether or not the termination of
      the parental rights of [Mother] . . . is in [the] best interest and
      welfare [of the Children]?

      A. Yes. . . . The boys need a permanent home so that they can
      begin to stabilize, emotionally feel more secure that this is my
      forever home, and I don’t have to keep worrying about who’s
      going to care for me next year, who’s going to care for me next
      month. Am I going to have to move again? Do I have to
      change schools again? All those stressful things that happen
      when kids come in and out of care and return to natural parents
      and go back [into] care, those kinds of concerns.

          The boys had - - that’s sort of what happened, although
      they’ve gone from Mom to grandparents . . . to foster care. I
      feel that they need a permanent home so I’m feeling that, yes,
      it’s time to terminate . . . the parental rights and get the boys
      into a permanent home.

Id. at 98–99. Importantly, Mr. Anderson provided the foregoing testimony

well aware that the Children’s current foster parents had not yet committed

to adopting them.

      On cross-examination by Mother’s counsel, Mr. Anderson explained

that he believes the Children’s “need for a permanent home overrides the

pain that they may go through” in terminating Mother’s parental rights.

N.T., 10/6/16, at 102. With respect to the Children feeling emotional pain if

Mother’s parental rights are terminated, he testified that “it doesn’t mean

that [they are] going to stay in that grieving state the rest of [their lives].

My belief is that they can get past that.”     Id. at 103.    Specifically, Mr.

Anderson explained that the Children “don’t have the kinds of behavior or

mental health problems that are going to make it impossible for them to

move on.” Id.

                                    - 16 -
J-S22013-17


      Significantly, on cross-examination by the GAL, Mr. Anderson testified

as follows:

      Q. What would be the harm in waiting [to terminate Mother’s
      parental rights] and just letting the kids stay where they are?
      What harm is there in that?

      A. It . . . leaves them in this sort of limbo. . . . As they begin to
      dream and think about their own future[s] and what they want
      and hope for, if you’re not in a permanent home it’s all sort of in
      this child’s mind sort of blurry and their future is very unclear,
      and do they even have a future is another way to sort of think
      about it.

      I feel . . . they deserve . . . to be in a permanent home that they
      can say, okay, this is where I’m going to live . . . until I’m ready
      to be independent. I can plan ahead, I’ll be going to high
      school, I’ll be going to junior high, I’ll be playing this sport, the
      things that you do. If you don’t know where you’re going to live,
      you don’t care about that stuff. You care about tomorrow and
      who’s going to care for me[,] and those sorts of uncertainties . .
      . are destabilizing emotionally, my feeling is.

                                     * * *

         So I would want [the Children] to be able to attach to
      somebody and begin to feel like they are the people there [sic]
      going to depend on for the rest of their lives.

Id. at 106–107.

      With respect to J.G.’s behavioral problems, Mr. Anderson reflected on

whether they stem from the time in his life when he was in Mother’s care, as

follows:

      Q. Can we say that [J.G.’s] behavioral problems and issues are
      connected to his upbringing?

      A. [M]y sense is, yes, that he has been inconsistently parented
      over the years and has not been held accountable in the proper
      ways.   And he . . . struggled in the beginning of school,

                                     - 17 -
J-S22013-17


     kindergarten and then in the first grade, which often means that
     the child didn’t have the kind of . . . school readiness support at
     home; number[s], colors, thing[s] that parents do with their
     children preparing them to go to school someday. . . .

     [Mother’s] life was a mess. She was homeless several times so
     she may have been busy just trying to figure out how to survive
     rather than worrying about whether [J.G.] knows his colors or
     not.

N.T., 10/6/16, at 108.     Additionally, Mr. Anderson testified that J.G.’s

behavioral problems can be overcome:

     Q. Can [J.G.]’s issues be resolved? In other words can he grow
     out of them? Can he . . . become a different kind of person?

     A. Absolutely, yes. Yes. I’ve seen it happen many times.

     Q. And you say that if he’s in a nurturing and loving and stable
     home?

     A. Yeah, that’s at the base. You have to start with that and then
     begin to work on the behaviors that he’s going to continue to
     exhibit[] even if he’s in a very stable home. . . .

Id. at 109. According to Mr. Anderson, “the longer that we just leave [the

Children] in limbo . . . surely [J.G.]’s instability will continue and will

probably get worse. And my feeling is [H.G.]’s in the same boat, but maybe

not as bad as [J.G.].” Id. at 107.

     Based on Mr. Anderson’s testimony, reviewed in light of the entirety of

the certified record and the applicable law, we conclude that the decision of

the orphans’ court not to terminate Mother’s parental rights pursuant to

Section 2511(b) is manifestly unreasonable.     Indeed, the decision of the

orphans’ court places the Children “in limbo,” and decreases the possibility


                                     - 18 -
J-S22013-17


of them being placed in a healthy, permanent home, to the detriment of

their developmental, physical, and emotional needs and welfare. As such,

we conclude that the orphans’ court abused its discretion in failing to

terminate Mother’s parental rights. See In re B., N.M., 856 A.2d 847, 856

(Pa. Super. 2004) (“[A] parent’s basic constitutional right to the custody and

rearing of his child is converted, upon the failure to fulfill his or her parental

duties, to the child’s right to have proper parenting and fulfillment of his or

her potential in a permanent, healthy, safe environment.”).

      In its fourth and final issue, the Agency argues that the orphans’ court

abused its discretion and/or committed an error of law by denying its

request for the involuntary termination of Father’s parental rights “unless

and until the parental rights of Mother are also terminated.” Agency’s Brief

at 13. We agree.

      Our Supreme Court long ago held:

      Nothing in the Adoption Act requires that an agency, which has
      assumed custody of a child, must establish grounds for the
      involuntary termination of both parents, before it can obtain
      such a decree as to either. When an agency having custody of a
      child petitions for termination of parental rights, the rights of the
      respective natural parents must be determined independently.

In re Burns, 379 A.2d 535, 541 (Pa. 1977); see also In re C.W.U., Jr., 33
A.3d 1 (Pa. Super. 2011) (reversing the decree denying the termination of

the father’s parental rights when it was based solely on the mother’s

parental rights not being terminated).




                                      - 19 -
J-S22013-17


      In this case, as described above, the orphans’ court concluded that the

Agency met its burden of proof pursuant to Section 2511(a) and (b) with

respect to Father. Therefore, we conclude that the court committed an error

of law in failing to terminate his parental rights.

      Based on the record and relevant law, we are compelled to reverse the

order of the orphans’ court denying the involuntary termination of Mother’s

and Father’s parental rights. Moreover, we direct the orphans’ court to enter

orders terminating Mother’s and Father’s parental rights to H.G. and J.G.

      Order reversed. Case remanded for proceedings consistent with this

decision. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/11/2017




                                       - 20 -